Citation Nr: 9917972	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  91-24 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
tinea pedis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left shoulder, with 
tender scar.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (IU).




INTRODUCTION

The veteran had active service from February 1967 to January 
1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a July 21, 1994 decision of 
the Board that denied several issues including the veteran's 
claims for ratings in excess of 10 percent for low back 
syndrome, residuals of a gunshot wound of the left shoulder, 
with tender scar and for tinea pedis, and his claim of 
entitlement to a total disability rating on the basis of IU.  
The Court vacated the July 21, 1994 Board decision on these 
issues and remanded the case to the Board for further 
consideration.  [citation redacted].  

The Board in April 1996 remanded the case to the RO for 
further evidentiary development in accordance with the 
Court's decision.  The RO in April 1997 granted a 30 percent 
disability evaluation for tinea pedis, retroactive to March 
1989, and continued the previous determinations for the other 
issues under consideration. The Board in January 1998 again 
remanded the case for further development.  The appeal has 
recently been returned to the Board for appellate 
consideration.

The Board observes that the RO has sent copies of recent 
correspondence to a service organization that had previously 
represented the veteran.  The veteran in September 1997 and 
October 1997 contact with the RO advised the RO, in essence, 
that the representation had previously been withdrawn.  As he 
has given no indication of a desire to obtain any 
representation at this stage of the appeal, the Board will 
proceed on the record, as the veteran appears to be clear in 
his intention to represent himself.  

The attention of the RO is directed to the veteran's 
applications for automotive or other conveyance and adaptive 
equipment and special adapted housing including a special 
home adaptation grant that he submitted in late 1998.  As no 
formal action on these issues has, as yet, been taken by the 
RO they are being referred to the RO at this time.


FINDINGS OF FACT

1.  The veteran's skin disability of the feet, tinea pedis, 
is not manifested by nervous or systemic manifestations, nor 
is it more than moderately disfiguring; there is interdigital 
maceration, onychomycosis and complaints of itching and 
hyperkeratotic scaling on the plantar, medial and lateral 
surfaces of the feet.

2.  The residuals of a gunshot wound of the left shoulder, 
with tender scar are currently manifested by no more than 
slight disability of Muscle Group III (Minor) and some 
tenderness of the well healed scar.

3.  The veteran's low back syndrome is productive of not more 
than mild impairment without appreciable limitation of 
motion, muscle spasm or neurological component objectively 
shown; nor is there evidence of any weakness, instability 
incoordination or fatigability objectively confirmed at this 
time.

4.  The veteran's tinea pedis is rated as 30 percent 
disabling, and the veteran's combined disability evaluation 
for service connected disabilities was increased to 50 
percent from March 1989.  Other service connected disorders 
and their respective rating are defective hearing of the left 
ear rated 10 percent, low back syndrome rated 10 percent and 
the left shoulder gunshot wound residuals rated 10 percent.  

5.  The veteran has completed four years of college and he 
has reported his last full-time work was in 1984 as a 
customer service representative and no additional 
occupational training.

6.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.21, 4.118, Diagnostic 
Code 7806 (1998).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left 
shoulder, with tender scar have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.73, 
Diagnostic Code 5303 (in effect prior to July 3, 1997 and as 
amended, 62 Fed.Reg. 30239 et seq. (June 3, 1997) (effective 
July 3, 1997), 7804 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for low back syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.21, 
4.71a, Diagnostic Codes 5293, 5295 (1998).

4.  The criteria for entitlement to a total compensation 
rating based on IU have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

I.  Tinea pedis

Factual Background

The RO in 1971 after review of the veteran's service medical 
records and a current VA examination granted service 
connection for tinea pedis and rated it noncompensable under 
Diagnostic Code 7819-7806 criteria.  The next pertinent 
communication was the veteran's correspondence in March 1989 
seeking an increased rating that was the basis for the 
current appeal.

The RO in July 1989 continued the noncompensable evaluation 
after considering a current VA examination that reported 
bilateral tinea pedis with scaling, erythema and 
hyperpigmentation of the plantar aspects of the feet.  After 
a comprehensive assessment in late 1990 that consisted of 
podiatry and dermatology examinations that were supplemented 
with contemporaneous outpatient treatment records, the RO in 
1991 increased the rating to 10 percent from 1989 relying 
upon the aforementioned rating scheme.  The dermatology 
examiner reported most likely tinea pedis with mild infection 
reportedly secondary to cool weather and dry scaly skin in a 
moccasin distribution.  The podiatry examiner reported severe 
bilateral tinea pedis noting scaling, vesicles and patches 
and severe fungal dermatitis.  

Thereafter, the veteran was seen as an outpatient through mid 
1992 for various complaints including tinea pedis.  A VA 
examiner in July 1992 reported tinea pedis after noting the 
veteran's complaints of itching, burning and numbness of the 
plantar surface of the feet and reporting, objectively, 
severe maceration and wet scale between the toes and dry 
scaling on the plantar feet.

The VA outpatient treatment records located as a result of 
the Board remand in 1996 showed occasional treatment for 
tinea pedis from 1992 through 1996.  The record was 
supplemented with a VA dermatology examination in 1997 that 
showed the diagnosis of severe tinea pedis and onychomycosis 
manifested by extensive lesions, no exudation and moderate 
disfigurement.  The examiner noted that the veteran indicated 
his feet were at their best now and, in essence, were more 
problematic during the summer.  Objectively the veteran 
showed hyperkeratotic scaling in a moccasin-like distribution 
extensively, discoloration and subungual debris of all 
toenails and slight interdigital maceration.  The examiner 
had reported no blisters, scars, exudate or disfigurement.

After review of the additional evidence, the RO in April 1997 
granted an increased rating of 30 percent for tinea pedis 
under Diagnostic Code 7806 criteria retroactive to March 
1989.  The veteran continued the appeal.

Pursuant to the Board remand in January 1998, the RO asked 
the veteran to identify sources of pertinent treatment and he 
indicated that he received treatment through the VA.  
Regarding the skin, the records show he was seen on a regular 
basis in 1996 and occasionally in 1997 for tinea pedis.  

On a VA examination of the skin in late 1998 the veteran 
stated that his skin condition had been constant in nature, 
with periodic exacerbation worse in the summer and increased 
humidity had occurred.  He complained of blisters, wetness 
and an odor of the feet and that the pain from blisters made 
ambulating difficult.  
The examiner noted that he used a cane for assistance with 
ambulating and that this limited his activity.  To the 
examiner he complained of moderate pruritus, of drainage from 
the blisters and the need to wear gloves to prevent the 
spread of the fungal infection.  He reported that none of the 
various treatments including a drying solution had been 
successful in clearing his feet however they controlled the 
disease.  He complained that he was having an exacerbation at 
the time of the examination.  

The examiner reported hyperkeratotic scaling on the entire 
plantar aspect of the feet that extended to the lateral and 
medial surfaces of the feet and maceration in multiple 
interdigital spaces of both feet.  The veteran's toenails 
were described as hyperkeratotic with subungual debris.  The 
examiner stated that the veteran appeared to have extensive 
disease and there was exfoliation on the plantar feet and 
malodorous smell of the feet but there was no ulceration or 
crusting.  The diagnoses were severe tinea pedis that had 
been refractory to topical therapy and onychomycosis.

The examiner stated that he was informed by the veteran that 
photographs were of record and he refused to have photographs 
taken.  The examiner noted that the veteran appeared to have 
extensive tinea pedis and was subjectively functionally 
limited by his skin condition such that it interfered with 
ambulating.

Criteria

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806.

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.

Analysis

Initially, the Board observes that in general, an allegation 
of increased disability is sufficient to establish a well 
grounded claim for an increased rating.  Proscelle, supra.  
The veteran's assertions concerning the severity of his 
service-connected skin disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim, it is the opinion of the Board that 
the RO has substantially completed the development asked for 
by the Board in order to comply with the remand and in so 
doing has satisfied the requirements of Stegall.  

In remanding the case the Board sought to more fully develop 
the claim and assess as precisely as possible the extent of 
the service-connected skin disability in view of the 
directions by the Court.  The Board observes that the veteran 
was assigned a 30 percent evaluation for the skin disorder 
after evidence obtained as a result of the Board remand in 
1996.  The RO more recently obtained additional outpatient 
treatment records identified by the veteran and a current 
examination.  Through correspondence from the RO in 1999, the 
appellant was advised of the opportunity to submit additional 
evidence.  None has been submitted with respect to the claim 
and the veteran in 1999 correspondence to the RO, in essence, 
did not indicate the existence of any medical evidence that 
has not already been obtained that is probative of the issue 
at hand.

The veteran has been provided comprehensive VA examinations 
in connection with the claim (most recently in late 1998) 
that are probative of the level of impairment from his skin 
disorder.  They include sufficient detail regarding the 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1998.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the veteran was examined in October 1998 and it had been 
indicated previously that his skin disorder was worse in the 
summer, he stated that he was having an exacerbation at the 
time of the examination.  Therefore the Board is left with 
the belief that the recent examination, viewed with the other 
evidence obtained by the RO, provides a record that will 
support an informed determination as the examination was 
performed during the active stage of the disability.  Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994) and Bowers v. 
Derwinski, 2 Vet. App. 675, 676-77 (1992).

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, and 
systemic or nervous manifestations, repugnance or 
disfigurement as primary rating criteria for the ratings from 
0 to 50 percent.  The veteran has been provided the rating 
criteria.  

The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  There has 
been no argument that the RO's recent rating has not subsumed 
the onychomycosis into the rating for the skin disorder, or 
with respect to otherwise asserting multiple ratings for the 
skin disability manifestations.  The ratings in 1997 and 1998 
would appear to be in accord with the rating criteria.  See 
also 38 C.F.R. § 4.14.

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an increased evaluation is not 
warranted.  The skin disorder, overall, appears to reflect no 
more disability than the corresponding percentage evaluation 
under Code 7806 of 30 percent would contemplate.  The rating 
scheme applied does not require a mechanical application of 
the schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 30 percent evaluation for the 
tinea and onychomycotic involvement of the feet.  There are 
no systemic or nervous manifestations reported and the skin 
disorder has been described previously as moderately 
disfiguring.  The outpatient treatment reports that show 
treatment during 1996 and 1997 do mention interdigital 
maceration, a finding reported on the recent examination.  
However, these reports viewed with the examinations in 1997 
and 1998 do not more reflect a disability that more nearly 
approximates the criteria for a 50 percent evaluation.  For 
example the reports which cover treatment during the summer 
months in 1996 did not appear to reflect a disability 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy.

The VA examination in October 1998 did not reveal any 
ulceration or crusting.  The feet were malodorous, but there 
were no descriptions consistent with the criteria for a 50 
percent evaluation, nor were the criteria nearly 
approximated.  

The Board observes that the VA examiner in 1998 indicated 
functional loss subjectively based upon the veteran's claim 
that his ambulating was affected by the skin disorder.  
However, as noted by the orthopedic examiner at the same time 
the veteran was observed having a normal gait and he 
indicated he was experiencing a flare up at the time.  
Therefore objectively there does not appear to be 
confirmation of the subjective complaint and for that reason 
consideration for functional loss is not required at this 
time.  Johnston v. Brown, 10 Vet. App. 80, 83-84 (1997).

The Board must point out that photographs of the skin 
disorder were not obtained on the 1998 dermatology 
examination because the veteran declined to have photographs 
taken.  Although he is correct in stating that photographs 
are of record the current level of disability is of 
significance and current photographs would have been helpful.  
It would appear that the rating criteria offer another avenue 
for consideration of a higher rating in the presence of the 
"most repugnant conditions" since repugnance is a factor 
among several that would support a 50 percent evaluation 
under the schedular criteria.  And, it would appear that that 
the provision for submission for Central Office rating with 
unretouched photographs "may" be undertaken suggests that 
such referral is entirely within the discretion of the RO.  
See Malone v. Gober, 10 Vet. App. 539, 544-45 (1997).  
However, by failing to cooperate and allow current 
photographs to be taken there is no discretion on the matter.


II.  Residuals, gunshot wound of the left shoulder

Factual Background

The RO in 1971 after review of the veteran's service medical 
records and a contemporaneous VA examination granted service 
connection for residuals of a gunshot wound of the left 
shoulder and rated the disability noncompensable relying upon 
the criteria found at Diagnostic Codes 5303 and 7805.  A VA 
examiner in 1971 reported normal arm elevation and motion of 
the elbow, wrist and fingers and an asymptomatic 10 cm. long 
scar around the deltoid muscle medially.  The diagnosis was 
residual of gunshot wound of the left shoulder, asymptomatic.  

After the veteran's claim for increase was received in early 
1989, a VA examiner in June 1989 reported that the veteran 
was able to elevate the arm to 45 degrees lateral and 
forward, and that he was unable to raise it above 45 degrees.  
The motion was described as marked restriction.  The veteran 
stated he was right-handed, that his shoulder ached and that 
he could not lift the arm over his shoulder.  The examiner 
reported no crepitus and some tenderness above the scar that 
was described as widened on the anterior portion of the left 
shoulder, 31/2 inches long by 1/2 inch wide.  An X-ray was 
reported as negative for fracture or other bone or joint 
pathology.  The diagnosis was residual gunshot wound to the 
left shoulder with scar and decreased range of motion.  

The RO in July 1989 after consideration of the additional 
evidence increased the disability rating to 10 percent under 
Diagnostic Code 5303-7804 criteria noting the increased 
rating was based on the residual scar.

The Board remand in 1996 produced little additional evidence 
regarding the left shoulder.  The VA outpatient treatment 
records included an entry in early 1993 noting decreased 
abduction to about 90 degrees without crepitus or evidence of 
synovitis.  The veteran was able to complete the radiology 
portion of an examination in 1997 that was reported as 
showing no definite evidence of fracture or dislocation.  The 
report indicated that the examination was limited due to poor 
patient cooperation.  

The VA outpatient treatment records obtained by the RO 
pursuant to the 1998 Board remand showed treatment was 
directed to other complaints.  However, on one occasion in 
early 1998, fibromyalgia was the assessment for the veteran's 
complaint of generalized joint pain that included the 
shoulders.  There were no findings specific to the left 
shoulder.

On a VA examination of the muscles in late 1998, the examiner 
reported that the veteran was only minimally cooperative and 
that he reported a "right" shoulder wound in describing the 
history of injury and complained of limited movement forward, 
backward and sideways since the injury, and stiffness, a 
constant nonradiating but sharp pain that was made worse by 
weather, although it was better in the summertime.  The 
examiner pointed out that when an attempt was made to examine 
the right shoulder and the veteran was advised there was no 
scar there, the veteran immediately splinted the left side 
and told the examiner to look there.  He apparently had 
splinted the right shoulder previously.  

The examiner reported an 11 cm. anterior shoulder scar on the 
left side that was well-healed, mildly hypopigmented, 
slightly rough in texture and mildly raised with no adherence 
to the underlying tissue or evidence of underlying tissue 
loss.  There was point tenderness over the superior most 
aspect of the surgical scar.  The active range of motion was 
from 0 to 45 degrees of abduction, adduction 0 to 30 degrees, 
forward flexion from 0 to 45 degrees, extension and external 
rotation from 0 to 15 degrees and internal rotation from 0 to 
75 degrees.  The examiner stated there was a question as to 
the veteran's effort during the examination.  The examiner 
reported deltoid muscle strength of 5/5 for arm abduction, 
anterior forward flexion and posterior flexion or extension.  
The biceps and triceps were 4+/5 and there was no sensory 
deficit or joint or ligamentous instability.  There was no 
point tenderness over the acromion or the clavicle.  An X-ray 
was reported as showing no gross abnormalities of the 
glenohumeral joint and approximately 1 cm. of space between 
the acromion process and the humeral head.  The radiology 
interpretation was no significant interval change in the 
appearance of the shoulder without acute fractures or 
dislocations and intact appearing bone mineralization when 
compared with a study obtained several months earlier. The 
examiner stated that the claims folder was extensively 
reviewed.

In assessing the disability, the examiner believed that the 
evaluation of the veteran's left shoulder was extremely 
difficult secondary to his compliance.  The examiner stated 
that the veteran had no muscular deficit and the only 
question was the true range of motion that was difficult to 
assess with no gross abnormality on X-ray. 

On a VA examination of the spine in late 1998, the veteran 
complained that left shoulder pain radiated to the neck but 
he denied that it radiated from his neck to his shoulder.  
The examiner stated that the veteran complained of left 
shoulder pain, that the examination was very effort 
dependent, that the veteran had no functional limitation and 
that there appeared to be a high degree of functional 
overlay.  

Criteria

The rating schedule provides a 30 percent rating for 
limitation of motion of the arm (minor) to 25° from side, a 
20 percent rating for limitation of motion midway between 
side and shoulder level and a 20 percent rating where motion 
is limited at shoulder level.  Code 5201. 

Group III. Function: Elevation and abduction of the arm to 
level of shoulder; act with 1 and 2 of Group II in forward 
and backward swing of arm. Intrinsic muscles of shoulder 
girdle: (1) Pectoralis major I (clavicular); (2) deltoid.  
For the minor extremity a 30 percent rating is provided for 
severe disability, a 20 percent rating is provided for 
moderately severe disability, a 20 percent rating is provided 
for moderate disability and a 0 percent rating is provided 
for slight disability.  Code 5303.

Group II. Function: Depression of arm from vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi).  Code 5302.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm.

Standardized joint motion of the shoulder: 0 to 180 degrees 
abduction and forward elevation (flexion) and 0 to 90 degrees 
for internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.  

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

Impairment of the clavicle or scapula (major or minor) with 
dislocation or with nonunion and loose movement shall be 
rated 20 percent.  Without loose movement or with malunion a 
10 percent rating is provided, or rate on impairment of 
function of contiguous joint.  Code 5203.

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed.Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

 (3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Analysis

As noted previously, the holding in Stegall requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  The Board sought to have a record that would 
support an informed determination in the veteran's well 
grounded claim for increase and asked the RO to request 
additional medical evidence from the veteran and obtain VA 
examinations.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claim.  The 
veteran has been provided VA examinations in connection with 
the claim, most recently in 1998, and they are probative of 
the level of impairment from the residuals of his wounds.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
left shoulder disability.  Further, there has not been 
reported any other comprehensive evaluation or treatment 
since the VA examination report of late 1998.  Robinette, 
supra. 

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the recently revised rating criteria 
for muscle injuries were in effect prior to the Board's 
review in 1998 and were not reviewed initially by the RO.  
The revised regulations, as finally issued, were consistent 
with VA's intention, as expressed in the published proposal 
to amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  Therefore, 
viewed together, the newly published criteria offer no 
substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
Therefore, the Board has referred to the current criteria.  

Rating muscle damage to the intrinsic muscles of the shoulder 
girdle (MG III) assesses principally scapula and arm movement 
and the presence of symptoms as reflected in the applicable 
alternative ratings for muscle injury as primary rating 
criteria for the ratings from 0 to 30 percent for the 
nondominant extremity considering the overlap with MG II.  
The veteran has been provided the essential rating criteria.  
Scars are rated on the basis of symptomatic manifestations or 
functional impairment.  The Board finds the selected rating 
scheme appropriate for the veteran's disability in view of 
the symptomatology and the disability for which service 
connection is in effect.  Pernorio, supra. and 38 C.F.R. 
§§ 4.20, 4.21.  The Board observes that the current 
designation of 5303-7804 rating criteria appears to conform 
to the current objective examination findings. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
left upper extremity function.  The record includes recent 
comprehensive VA examination in 1998.  Viewed collectively, 
the reports of two examiners in late 1998 that addressed the 
left shoulder offer substantive information probative of the 
severity of the service-connected disability in accordance 
with current evaluation criteria.  There has not been a 
report of another recent examination that offers objective 
findings as comprehensive.  Thus, the recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5303 of 0 percent would contemplate.  Although the 
rating scheme applied does not require a mechanical 
application of the schedular criteria, here, however, 
applying the rating schedule liberally results in a 0 percent 
evaluation that recognizes slight muscle disability.  The 
recent VA examinations did not confirm any impairment of the 
character indicative of moderate muscle injury.  For example, 
the examiners in 1998 did not report objectively confirmed 
limitation of motion, atrophy or weakness attributed to the 
service-connected disabilities.  The VA examiners assessed 
impairment from the standpoint of 38 C.F.R. § 4.40 and 4.45 
criteria and found no weakness or other signs linked to the 
wound residuals of the left upper extremity.  What is 
significant is that the VA examiners offered a plausible 
basis for their belief that the veteran was not fairly 
representing his disability by commenting on the muscle 
function and questioned the limitation of motion in view of 
the objective examination, including radiology findings.  
That the veteran referred repeatedly to the "right" 
shoulder and when confronted by the examiner immediately 
feigned the same splinting on the left side was referenced by 
the examiner and offers additional evidence for the Board to 
conclude that the limitation of function complained of does 
not have an objective basis, and as a result cannot serve to 
support an increased rating.

The Board observes the scarring from the wound has been 
described as well healed and tenderness was confirmed on the 
recent examination.  A 10 percent evaluation contemplates 
symptomatic scar residuals that have been confirmed 
currently.  The evidence of probative value in view of the 
detailed description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veteran's disorder from the 
standpoint of shoulder muscle disability is no more than 
slight and the scarring is no more than a 10 percent rating 
would contemplate.  The veteran's appreciation of his 
symptomatology, most recently on the 1998 examination is 
noted.  However, his current assessment of the extent of 
symptoms must be viewed against the record and does not 
appear to correspond to the information recorded on a recent 
comprehensive evaluation by two examiners independently.  

The Board can reasonably view this evaluation to be an 
accurate assessment of the disability manifested by no 
appreciable objective evidence of more than slight muscle 
injury residuals, with no confirmed retained metallic 
fragments or objectively confirmed limitation of motion, 
weakness or fatigue.  The level of disability appears to have 
been accounted for in the current evaluation based upon scar 
residuals, particularly in view of the paucity of objective 
findings most recently reported.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent with application of all 
pertinent governing schedular criteria.


III.  Low back syndrome

Factual Background

The RO in June 1976 after review of the veteran's service 
medical records and pertinent VA medical records granted 
service connection for low back syndrome and rated it 10 
percent under Diagnostic Code 5293 criteria.  In connection 
with the veteran's claim for increase in 1989, the RO 
obtained contemporaneous VA outpatient treatment records and 
supplemented the record with a comprehensive examination in 
June 1989.  A VA examiner reported chronic lumbosacral strain 
with painful and limited range of motion after noting that 
the veteran did not bend his back while standing and 
complained of back pain with approximately 20 degrees of 
straight leg raising.  The examiner reported that the veteran 
had no muscle spasm in the standing position and that he 
completed the following range of motion: 45 degrees of 
(forward) flexion, 25 degrees of extension and 10 degrees of 
lateral flexion.  His deep tendon reflexes were 1-plus at the 
knee and the ankle on the left and at the ankle on the right.  
There was no reflex at the right knee.  An X-ray was 
essentially unremarkable.

After a review of this evidence, the RO in July 1989 
continued the 10 percent rating and in so doing considered 
alternatively the rating criteria of Diagnostic Code 5295.

Additional VA outpatient treatment records reflect treatment 
for complaints of back pain from 1989 to 1992.  A neurology 
consult in December 1991 noted no anatomically correct 
findings on the examination to support back complaints and 
suggested that the veteran was malingering to a major extent.  

The VA again examined the veteran in July 1992 and at that 
time he complained of radiating low back pain that increased 
with coughing or sneezing.  The examiner reported that the 
veteran was unable to perform a straight leg raising 
allegedly because of pain and that minor percussion of the 
lumbosacral spine caused tenderness.  It was noted hat the 
veteran had stiff posture walking or sitting but no fixed 
deformity.  However, the examiner reported that the veteran 
showed paraspinal muscle spasm and the following range of 
motion: 10 degrees of forward flexion, lateral bending and 
rotation bilaterally and 5 degrees of extension.  The veteran 
indicated that pain prevented motion.  The examiner reported 
unremarkable neurologic status and minor degenerative changes 
at L5.  The diagnosis was chronic low back pain with 
bilateral sciatica and possible discogenic disease.  

When the VA reexamined the veteran in July 1992 he complained 
of localized low back pain.  The examiner noted that he had 
been though several chronic pain management programs and used 
several medications and a TENS unit.  There was diffuse 
tenderness along the lumbosacral area but no obvious 
deformity and tone was normal in the lower extremities.  He 
expressed tremendous pain at about 10 degrees of straight leg 
raising and a motor examination was not possible because he 
refused to push or pull claiming his pain was so severe.  He 
also refused to walk on his heels and toes because his pain 
would increase and he did not want to fall.  According to the 
examiner, the reported decrease in sensation in the lower 
extremities was contradictory and there was inconsistency 
with position sense testing bilaterally.  The examiner 
reported no postural abnormality or fixed deformity, tense 
back musculature with no atrophy and range of motion limited 
to about 10 degrees in all maneuvers with the veteran 
claiming he could not do any more because of pain for which, 
according to the examiner, there was no good evidence on 
motion and it was overexpressed.  The diagnosis was chronic 
low back pain likely musculoskeletal in origin with no 
evidence of disc disease and normal tone and reflexes 
bilaterally.  The examiner opined that the sensory 
abnormalities could not fit any dermatome or nerve root 
compression or disease.

The VA outpatient treatment records obtained as a result of 
the 1996 Board remand showed ongoing low back pain complaints 
regarded as chronic low back pain in the follow up evaluation 
reports through 1996.  The veteran was able to complete the 
radiology portion of a VA examination in 1997 that was 
reported as showing an unremarkable lumbar spine except for 
minimal sclerotic changes about the facet joints at the L5-S1 
level.  The RO in a 1997 rating decision continued the 10 
percent rating citing only Diagnostic Code 5295.

As a result of the 1998 Board remand the RO obtained VA 
outpatient treatment records from 1996 to 1998 that included 
reports of low back pain and lower extremity pain.  
Electrodiagnostic testing completed in 1996 was interpreted 
as showing a motor neuropathy and normal sensory conduction 
and diabetes was to be ruled out according to a report in 
early 1997 that referred to the electrodiagnostic evaluation 
report. 

On an examination of the veteran's spine that VA completed in 
late 1998 he complained of pain that radiated from the medial 
thigh and was worse with coughing and sneezing and that he 
described as 10 on a scale of 1 to 10.  He also reported the 
need of a brace, but no bowel or bladder incontinence.  The 
examiner graded motor strength as 5/5 but reported that 
certain muscle groups were graded as 1/5 secondary to effort.  
The examiner stated that the sensory examination was patchy 
and followed no neurological dermatome distribution and that 
the deep tendon reflexes were normal and active with negative 
extensor plantar responses.  The examiner noted that the 
veteran had an intermittently antalgic gait that was 
described as mild on examination but that was normal when he 
was observed walking down the hall.  

The examiner stated that the range of motion examination was 
very effort dependent and reported for the veteran the 
following range of motion for the lumbar spine: "40, 10, 10, 
10".  The examiner stated that X-ray revealed minimal 
degenerative changes with no evidence of fracture, 
subluxation or spondylolisthesis.  The radiology report shows 
that the current X-ray of the lumbosacral spine was compared 
with the April 1997 study and interpreted as showing an 
essentially stable appearance demonstrating sclerotic 
degenerative changes at the L5-S1 facet joints.

In assessing the disability, the examiner opined that the 
veteran showed a high functional overlay and that at best he 
had lumbosacral strain without exhibiting any motor weakness, 
and that range of motion limitation was secondary to effort.  
The examiner opined that the veteran's sensory examination 
was highly subjective and that objectively he had no 
asymmetry in his reflex examination.  The examiner also 
opined that the veteran had no evidence of weakened movement, 
excess fatigability or incoordination and highly subjective 
pain on use or on motion and that there was no reason he 
could not perform average employment in a civil occupation 
and should actually return to work.  It was the examiner's 
opinion that pain was not visibly manifested upon movement of 
the lumbar spine when he did not realize he was being tested; 
however when being tested pain was subjectively present.  The 
examiner stated that there was no other evidence that was 
objective that would support his symptomatology and there was 
no adequate pathology present to support the veteran's 
subjective complaints including pain.  The veteran was seen 
as having no significant radiographic abnormality with the 
examiner referring to a 1995 MRI showing no significant disk 
disease.

Criteria

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's well grounded claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examinations and that the examinations were comprehensive and 
addressed relevant rating criteria.  The medical examination 
records include sufficient detail regarding the veteran's 
lumbar spine disorder to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disorder.  Further, there has not been reported any more 
recent comprehensive evaluation or treatment since the VA 
examination in late 1998.  Stegall, supra, Johnson v. Brown, 
9 Vet. App. 7 (1996); Robinette, supra.

The veteran's lumbar spine disability has been rated during 
this appeal in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5295 and 5293, which assess the 
frequency and intensity of attacks, pain, muscle spasm, and 
the level of neurological disturbance as primary rating 
criteria for the incremental ratings from 0 to 60 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  Regarding consideration of 38 C.F.R. §§ 4.40 
and 4.45 in ratings under Diagnostic Code 5293, the Board has 
noted the recent opinion of the VA General Counsel 
(VAOPGCPREC 36-97, O.G.C. PREC. 36-97). 

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its 1998 and earlier 
decisions rated the veteran's disability on the basis of then 
current VA examination records and contemporaneous outpatient 
treatment reports which included complaints principally of 
lower back pain.  

Viewed collectively, the examination reports, which record 
observations through late 1998, show persistent pain 
complaints and orthopedic findings but no appreciable 
persistent neurologic deficit as contemplated in the criteria 
for intervertebral disc syndrome.  Therefore the most 
plausible rating scheme appears to be under Diagnostic Code 
5295.  The veteran has reported having difficulty because of 
his lumbar pain, and several VA examinations through late 
1998 reported findings that would be indicative of an 
appreciable disability principally on an orthopedic basis.  
However, the veteran's presentation has been noted previously 
and more recently in 1998 to be of questionable reliability 
and the examiners have questioned the level of impairment as 
is reflected in the examination reports.  The Board finds 
that the evidence viewed objectively preponderates against 
the claim for increase.  Indeed, it is notable that a 
neurology examiner in late 1991 after examining the veteran 
as an outpatient opined that the he was malingering to a 
major extent. 

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The intensity of the back disorder 
symptoms objectively confirmed, overall, is not more than the 
corresponding percentage evaluation under Code 5295 of 10 
percent.  The rating for the veteran's lumbar spine disease 
must be coordinated with functional impairment.  38 C.F.R. 
§ 4.21.  Here, however, applying the rating schedule 
liberally results in a 10 percent evaluation recognizing a 
mild or slight disorder.  The Board is not inclined to 
overlook the marked compensation-seeking behavior 
demonstrated by the veteran on the recent VA examination of 
the lumbar spine and the left shoulder.  The examiners were 
very careful in describing the veteran's presentation and the 
inconsistency between his presentation and the objective 
evidence of his disability.  As the examiner who focused on 
the veteran's spine noted, his gait disturbance was not 
present when he apparently was observed outside of the 
examination, his sensory examination was characterized as 
highly subjective and movement was repeatedly qualified as 
being effort dependent.  The Board is also struck by the 
examiner's observation regarding the inconsistency of the 
veteran's cervical spine movement. Although that was not at 
issue, the Board may reasonably infer that the veteran would 
be as inconsistent with regard to movement of the lumbar 
spine.  Therefore the Board attaches no weight to the 
limitation of motion reported as it cannot reasonably be 
viewed as a reliable indicator of the level of disability at 
this time.

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, are not reflective of a 
level of impairment greater than the disability level 
contemplated in the current 10 percent evaluation.  The most 
recent VA examination addressed the essential elements and 
found no evidence thereof.
No functional limitation was demonstrated objectively that 
would be consistent with more than the level of impairment 
contemplated in the current 10 percent evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not 
provide a basis for a higher rating. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
of severe orthopedic symptoms, principally limitation of 
motion and pain are noted but, significantly, the VA 
examiners have not reported objective evidence of disabling 
disease from an orthopedic or neurological standpoint to 
support a higher rating.  The VA examiner in 1998 was very 
careful in explaining the basis for the conclusion that the 
veteran was, in essence, unreliable in the presentation of 
his disability.  

Therefore an evaluation greater than 10 percent cannot be 
assigned under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Nor can an increased evaluation be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  The Board finds the preponderance of the probative 
evidence is against the claim for an increased rating.

IV.  IU

Factual Background

The pertinent evidence related to the veteran's current claim 
for IU shows that as a result of a RO rating decision in 
April 1997, that rated the veteran's tinea pedis 30 percent 
disabling, the veteran's combined disability evaluation for 
service connected disabilities was increased to 50 percent 
from March 1989.  Other service connected disorders and their 
respective rating are defective hearing of the left ear rated 
10 percent, low back syndrome rated 10 percent and the left 
shoulder gunshot wound residuals rated 10 percent.  The RO 
rating decision in April 1997 listed as nonservice-connected 
disorders an asymmetry of the pelvis, a bilateral knee 
condition due to organic pathology and right ear hearing 
loss.

The veteran's application for IU was received in May 1989 
wherein he reported having completed four years of college 
and having last worked full time in 1984 apparently as a 
customer service representative in the insurance field.  He 
also reported having been employed for various periods by a 
federal agency in 1984, 1985, 1988 and 1989.  He also 
reported seeing work in management in 1989.  He reported no 
other training or attempts to obtain employment since 1989.  
The veteran mentioned neck pain, nervousness and arthritis in 
all joints as well as his shoulder and back problems as 
affecting employment. 

The extensive record received from the Social Security 
Administration (SSA) shows that a determination in the 
veteran's favor was made in March 1990 and the decision form 
lists the veteran's disability beginning in 1989, with 
affective disorder as the primary diagnosis and personality 
disorder and low back pain syndrome as secondary diagnoses.  
The record provided by SSA essentially duplicates VA records 
on file with respect to service connected disabilities.  The 
record shows hospitalization in 1990 for major depression and 
treatment as an outpatient for various physical complaints in 
addition to the service connected disabilities, principally 
the feet and low back which have been commented upon 
previously.  In October 1998 correspondence to the RO the 
veteran provided a copy of a SSA review determination notice 
in September 1998 indicating his disability was found to 
continue.  The veteran stated that the SSA determination was 
based upon VA records.

The VA examiners in 1998 were asked to address the veteran's 
functional impairment.  As reported previously, the 
dermatology examiner noted the subjective impairment in 
ambulating reported by the veteran on account of his tinea 
pedis.  The examiner opined regarding the veteran's spine 
that that the veteran had no evidence of weakened movement, 
excess fatigability or incoordination and highly subjective 
pain on use or on motion and that there was no reason he 
could not perform average employment in a civil occupation 
and should actually return to work.  Regarding the left 
shoulder, in essence, there was no objective functional 
impairment. 

Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for IU benefits is, in essence, a claim for increased 
rating which, in general, is well grounded.  Proscelle, 
supra.  The Board is satisfied that all relevant facts have 
been properly developed and that there is no further duty to 
assist with respect to the claim.  The claim for IU, in 
general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The Board finds that the record has been adequately developed 
to allow for an informed determination.  Additional 
information from SSA has been obtained and the recent VA 
examinations assessed functional impairment.  Regarding SSA 
records, the veteran has indicated that he received medical 
treatment through VA for his service-connected disabilities 
and that the SSA recently relied upon VA records.  As noted 
earlier, the SSA record appears to be almost exclusively 
comprised of VA treatment reports.  The record considered by 
SSA in 1990 apparently had psychiatric assessment completed 
by a disability determination agency of the State.  VA has 
not been placed on notice of the existence of SSA records 
that are relevant to the issue under consideration and not of 
record to require that additional adjudication resources be 
expended.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  It has not been 
argued that SSA changed the medical basis previously reported 
when it found continuing disability in 1998.

The relevant facts show that the veteran completed 4 years of 
college and last worked in the early 1980's when he was 
customer service representative and he has on several 
occasions reported current receipt of SSA disability 
benefits.   

Regarding the veteran's compensable service-connected 
disabilities, a 30 percent rating for tinea pedis and 10 
percent ratings for a low back disability, hearing loss and 
left shoulder disability have been in effect for several 
years and are the only service-connected disabilities.  Based 
on the effective dates assigned for the current disability 
ratings, the veteran's combined rating of 50 percent has been 
in effect since 1989 thereby failing to meet the schedular 
criteria.  

The record reflects that the medical treatment the veteran 
has received in the time pertinent to this appeal has been 
directed principally to his low back disability and his feet.  
Upon review of the record, the Board finds that there is 
substantial evidence against a total rating for compensation 
purposes based on IU and that viewed objectively it 
preponderates against the claim.  

The Board has noted that the veteran has several compensable 
service-connected disabilities with tinea pedis reasonably 
seen as the most prominent at this time.  He has not worked 
in many years and according to the SSA it does not appear 
that he is a viable candidate for gainful employment in view 
of his multiple system disabilities.  Of course the Board or 
VA is not bound by the SSA determination but it must be 
considered and cannot be ignored.

The Board cannot overlook that service connection has not 
been established for any psychiatric disability and that SSA 
has viewed a psychiatric disorder as the veteran principal 
disability.  In addition, SSA also reported personality 
disorder.  It is noted that SSA listed low back pain syndrome 
as one of the secondary diagnoses.  Viewed objectively, the 
record shows that SSA considered only the veteran's service 
connected low back disability of significance.  

In evaluating the IU claim then, his tinea pedis was not 
considered functionally limiting by SSA and the recent VA 
examination reported only subjective evidence of functional 
limitation.  The same may be said for the left shoulder 
disability at this time.  From the well-reasoned VA medical 
opinions in 1998 the Board is left with the belief that the 
record fails to provide a basis for a favorable decision on 
this matter.  The Board does find that the SSA information 
and the recent VA examinations viewed collectively do not 
show that the service-connected disabilities preclude the 
veteran from working now or at any time recently.  

The veteran has no credibility with respect to the extent of 
his back or left shoulder impairment and a VA examiner opined 
that the back disability should not prevent the veteran from 
working.  The tinea pedis and left ear hearing loss, while 
symptomatic and bothersome, should not preclude employment 
for an individual with the veteran's education and 
experience.  Accordingly, the evidentiary record does not 
support a total rating for compensation purposes based on IU.  
Vettese, 7 Vet. App. at 35.  There was no reason for the RO 
to consider referring the case for extraschedular 
consideration since the veteran was clearly not shown to be 
unemployable due to service connected disability rated at 
less than the schedular minimum.


ORDER

An evaluation in excess of 30 percent for tinea pedis is 
denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the left shoulder, with tender scar is 
denied.

An evaluation in excess of 10 percent for low back syndrome 
is denied.

A total compensation rating based on IU is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

